C. Allen, J.
The objection in this case appears to be, that there was no other evidence than the record to show when the trial before the district court took place, and that the record of the proceedings in that court was not formally laid before the jury as a distinct piece of evidence. But in case of an appeal, the record is always treated as before the appellate court, and may be referred to for the establishment of any fact of which it is the proper evidence. Oral testimony cannot be réeeived to contradict it as to such facts; Commonwealth v. Intoxicating Liquors, 135 Mass. 519; and independent evidence of the time of the trial was therefore not called for. It is to be assumed that the record correctly stated the time of the trial in the district court, and, if that fact would aid the jury, it was proper to tell them what was shown in the record. We see no error in the trial.
¿Exceptions overruled.